DETAILED ACTION
Responsive to the claims filed November 30, 2018. Claims 1-20 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-10, 12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faubel et al (WO 2013/092113).
As per claim 1, Faubel et al teach switch locking method of an authorized locomotive for safely traversing a switch in a railway, the method comprising: 
sending a lock command from a computer onboard the authorized locomotive to a switch controller associated with the switch; determining if a lock confirmation from the switch controller is received by the computer onboard the authorized locomotive; and safely traversing the switch upon receipt of the lock confirmation (see at least pages 2-4, fig 1). 
As per claim 3, Faubel et al teach preventing an external command from a switch dispatcher to influence a position of the switch until the authorized locomotive has unlocked the switch (see at least page 8; other requests are rejected until train releases status from locked to release). 
 

As per claim 5, Faubel et al teach transmitting the lock confirmation to the computer onboard the authorized locomotive or a dispatch computer, the lock confirmation including a switch status indicating the switch is locked (see at least pages 3, 8).  
As per claim 6, Faubel et al teach issuing an unlock command to the switch; and controlling the switch by the switch controller to release the switch from a locked status (see at least page 8). 
As per claim 7, Faubel et al teach wherein sending the lock command further comprises: determining an address of the switch controller of the switch; and transmitting the lock command to the switch via the switch controller based on the address of the switch controller of the switch (see at least pages 2-4, fig 1). 
As per claim 8, Faubel et al teach in response to receiving a request by at least one of a second locomotive or a central dispatcher to control the switch, generating a switch status indicating that the switch is locked to indicate a train is traversing a segment of the railway including the at least one portion of the switch; and transmitting the switch status to at least one of the second locomotive or the central dispatcher (see at least page 8).  
As per claim 9, Faubel et al teach determining by the computer onboard the authorized locomotive, an approach by the authorized locomotive to a geographic location associated with the switch (see at least pages 2-4, fig 1).
Claims 10, 12, 14-18, and 20 contain similar limitations as the claims above and therefore are rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 2, 4, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faubel et al (WO 2013/092113) in view of Kernwein et al (US 2016/0257325).
As per claim 2, Faubel et al teach fails to explicitly teach preventing the authorized locomotive from traversing the switch if the lock confirmation from the switch controller is not received by the computer onboard the authorized locomotive. However, in the same field of endeavor, Kernwein et al teach a switch alignment detection system that prevents the train from traversing if a switch’s status signal is not received or detected (see at least paragraph [0024]). It would have been obvious to one of ordinary skill in the art to combine Kernwein et al with Faubel because doing so would prevent the train from traversing the switch until it is safe to do so (until the status has been received). 
As per claim 4, Faubel et al fail to teach determining an acceptable switch alignment for the authorized locomotive to traverse a segment of the railway associated with a switch leg; issuing a switch command by the computer onboard the authorized locomotive, the switch command issued to the switch controller to align the switch to the acceptable switch alignment; and controlling the switch by the switch controller to align the switch in accordance with the switch command. However, in the same field of endeavor, Kernwein et al teaches a switch alignment detection system that determining an acceptable switch alignment for the authorized locomotive to traverse a segment of the railway associated with a switch leg; issuing a switch command by the computer onboard the authorized locomotive, the switch command issued to the switch controller to align the switch to the acceptable switch alignment; and controlling the switch by the switch controller to align the switch in accordance with the switch command (see at least abstract, paragraphs [0011-0014])
Claims 11, 13, and 19 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661